Judge Webb
concurs in the result.
I agree with the majority that the conviction of the defendant cannot stand. I do not agree with the reasons they assign for this result. The majority holds that G.S. 7A-173 and G.S. 7A-376 repealed by implication G.S. 14-230 as applied to magistrates. I cannot agree with this holding. G.S. 14-230 provides that a magistrate who is convicted of corruptly violating his oath of office shall be fined or imprisoned in the discretion of the court and shall be punished by removal from office. G.S. 7A-173 provides for the removal of magistrates under certain conditions. I do not believe any of the provisions of this section conflict with G.S. 14-230. There is no reason that there cannot be separate methods of removing magistrates.
I would reverse the judgment of the superior court on another ground. All the evidence shows that at the time Mr. Hafner was ordered to jail, Mr. Hafner was in fact guilty of contempt of court. The defendant was justified in holding him in contempt. I do not believe we should go behind the judgment of a judicial officer and find some other ground for his action when his action is supported by the record. The defendant may have used poor judgment in some of his actions, but I do not believe this should affect the outcome of this case. The State’s theory is that the defendant held Mr. Hafner in contempt for the purpose of extorting $200.00 from him. The evidence justified the defendant in holding Mr. Hafner in contempt. I do not believe we should impugn the defendant’s motives by saying that he held Mr. Hafner in contempt for some reason other than Mr. Hafner’s contemptuous action. I vote to reverse on this ground.